Title: To George Washington from Isaac Heard, 7 December 1791
From: Heard, Isaac
To: Washington, George



College of Arms London 7 Decr 1791.

From a sincere Respect for the distinguished Character of Your Excellency, I made genealogical Collections, many years ago, relative to the Family of Washington, originally, from Lancashire; Branches of which were established in the Counties of Northampton, Kent and Wilts, enjoying ample Possessions; Several of the Family had been Knighted in the early-part of the last Century. Exclusive of the Heralds Visitations & various Registers & M.S.S. preserved among the Archives of this College, I procured Extracts from several Parochial Registers & Copies of Monumental Inscriptions in different Parts of this Kingdom: I likewise obtained Lists of, & inspected the Wills & Administrations of many of the Name from the Reign of Queen Elizabeth to the present Time; in the hope of proving the exact Connection of Your Branch, tho’ this is not fully accomplished yet if Your Excellency will have the Goodness to complete the imperfect Sketch of your own Pedigree here inclosed, & make such Additions as may be in Your Power I have no doubt but the Connecting Link will be clearly supplied.
Your Excellency will observe, that I have obtained a part of your own Pedigree from the Will of Laurence Washington of Washington in Virginia dated 11 March 1696/7 & was proved in London 10 Decr 1700, an Abstract of which is inclosed, as well as Abstracts of two Administrations.
The Family Arms, of which a small Painting accompanies this, were confirmed in the Reign of Queen Elizabeth by Clarenceu King of Arms to Laurence Washington Esq. Lord of the Manor of Soulgrave in Northamptonshire.
I should have transmitted by this Occasion the antient Part of the Pedigree of Washington including the different Branches, but I should feel a particular Gratification if Your Excellency will

condescend to enable me previously to complete my Collection by shewing the Descent of your Line & thereby enable me to present the whole to your Excellency in one View. I have requested Mr Thornton to lay this before Your Excellency & to receive the Honour of any Commands your Excellency may be pleased to confer on Your Excellency’s most respectful & most obedient, humble Servant

Isaac Heard, Garter
College of Arms London 7 Decr 1791


P.S: I must intreat your Excellency’s indulgence for the necessity of an Amanuensis of my Letter, and, also, for adding, that having made two visits from Europe to North-America in the early part of life—that I was at Boston in 1755 when the Intelligence of the unfortunate affair near Fort du Quesne arrived, and your distinguished Services on that Occasion—that having experienced while in America from various respectable families the most kind & hospitable reception, and that having also married a Niece of Sir William Pepperrell the first Baronet, are Circumstances which have constantly excited my anxious Attention to the Scenes of that country & fervent wishes for the welfare of many families with which I had the happiness to be acquainted Your Excellency’s most respectful


I. Heard G
